RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                          NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                 NO. 2018-CA-001637-MR


LESTER KEITH HURT                                                     APPELLANT



                      APPEAL FROM PERRY CIRCUIT COURT
v.                    HONORABLE ALISON C. WELLS, JUDGE
                          ACTION NO. 10-CR-00240-001



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                  OPINION AND ORDER
                                      DISMISSING

                                        ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: Lester Keith Hurt (Hurt) appeals the Perry Circuit Court’s

denial of his petition for relief pursuant to RCr1 11.42. Finding that the Perry

Circuit Court was, and consequently this Court is, without jurisdiction to consider

the pleading filed, we dismiss this appeal.


1
    Kentucky Rules of Criminal Procedure.
                                              FACTS

                Hurt was found guilty of wanton murder and three counts of wanton

endangerment in the first degree, criminal mischief, and assault in the fourth

degree and was sentenced to life imprisonment in 2011. His conviction was

affirmed by the Kentucky Supreme Court on direct appeal in 2013 and became

final on October 17, 2013.

               Hurt mailed to the Perry Circuit Court a pleading entitled

“Memorandum of Law in Support of Movant’s Motion to Vacate Judgment of

Conviction Pursuant to RCr 11.42” which was filed by the clerk on June 15, 2018.

The allegations put forth in that pleading are not relevant to our actions here. We

would note, however, that there was no “Motion” in the record which this

memorandum could have been meant to support.2

               RCr 11.42 states, in part:

               (1) A prisoner in custody under sentence or a defendant
               on probation, parole or conditional discharge who claims
               a right to be released on the ground that the sentence is
               subject to collateral attack may at any time proceed
               directly by motion in the court that imposed the sentence
               to vacate, set aside or correct it.

               (2) The motion shall be signed and verified by the
               movant and shall state specifically the grounds on which

2
  “[W]e have consistently and repeatedly held that it is an appellant’s responsibility to ensure
that the record contains all of the materials necessary for an appellate court to rule upon all the
issues raised.” Clark v. Commonwealth, 223 S.W.3d 90, 102 (Ky. 2007).


                                                 -2-
                the sentence is being challenged and the facts on which
                the movant relies in support of such grounds. Failure to
                comply with this section shall warrant a summary
                dismissal of the motion.

(Emphasis added.)

                                          ANALYSIS

                A trial court loses jurisdiction ten (10) days after the entry of a

judgment or order. Bowling v. Commonwealth, 964 S.W.2d 803, 804 (Ky. 1998).3

If Hurt had followed the dictates of RCr 11.42 and filed a verified pleading,

jurisdiction could have been reinvested in the Perry Circuit Court. However, he

failed to do so. No motion pursuant to RCr 11.42 whatsoever filed by him appears

in the record as certified. Such failure to file a verified motion could be forgiven,

due to his pro se status at that time, had he verified the “Memorandum” he filed,

also pro se.4 However, the memorandum was likewise unverified. As there was a

lack of conformity with RCr 11.42, the Perry Circuit Court did not have

jurisdiction to consider the pleading.

                The motion for relief must be in writing, verified by the
                movant, and state specifically the grounds of challenge
                and the facts in support thereof. In the instant case, there
                being no written motion, there could be no compliance


3
  “[The trial] court lost jurisdiction over Appellant’s case ten days after entry of the final
judgment. Silverburg v. Commonwealth, Ky., 587 S.W.2d 241, 244 (1979). It could be
reinvested with jurisdiction only upon the filing of a proper motion under RCr 11.42 or CR
60.02. . .” Bowling, 964 S.W.2d at 804.

4
    Watkins v. Fannin, 278 S.W.3d 637, 643 (Ky. App. 2009).


                                                -3-
             with the provisions of RCr 11.42, not even a substantial
             compliance. It is jurisdictional that the terms and
             provisions of RCr 11.42 must be complied with, even
             though a substantial, and not an absolute, compliance is
             adequate.
Cleaver v. Commonwealth, 569 S.W.2d 166, 169 (Ky. 1978).

             Further, because we find that the Perry Circuit Court had no

jurisdiction to enter the order denying any relief Hurt was attempting to secure, we

are likewise without jurisdiction to review that order. “As the trial court did not

have jurisdiction to adjudicate Appellant’s motion, this Court is similarly without

jurisdiction to hear any appeal therefrom.” Bush v. Commonwealth, 236 S.W.3d
621, 623 (Ky. App. 2007).

              Hurt suggests on reply that because the Commonwealth did not raise

the question of verification in the circuit court, the issue has been waived. What

Hurt fails to appreciate is that the Commonwealth never answered his

memorandum in any way; the Commonwealth filed no responsive pleading. The

only hearing held on this matter, according to the circuit court’s order, concerned

the timing of Hurt’s receipt of his trial counsel’s file. Yet again, the record does

not contain this hearing. Still, it is the Appellant’s responsibility to provide the

appellate court with a complete record which supports its contentions; we cannot

assume that the Commonwealth did not address the lack of verification as Hurt

argues without support.



                                          -4-
            It would be inappropriate for this Court to address the merits of Hurt’s

allegations as we have determined that we lack jurisdiction to rule. Accordingly,

Appellant’s appeal is hereby dismissed.



            ALL CONCUR.




ENTERED: __Sept. 18, 2020___
                                                JUDGE, COURT OF APPEALS




BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

J. Ryan Chailland                          Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           James Havey
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                          -5-